                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                     3:16-cv-171-MOC
                                     3:10-cr-88-MOC-2

ANTONIUS O’KEEFE OWENS,             )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                                 ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

        THIS MATTER is before the Court on Petitioner’s pro se “Request for Permission to

Supplemental Ground Two to § 2255 Motion to Vacate Sentence Pursuant to Fed. R. Civ. P. Rule

15(c),” (Doc. No. 8), and Letter, (Doc. No. 9), that was docketed as a Motion to Lift Stay.1

        Petitioner is represented by counsel in this action that was brought pursuant to 28 U.S.C. §

2255, to challenge his criminal sentence. There is no right to “hybrid representation” in which

defendant is represented both by himself and by counsel. McKaskle v. Wiggins, 465 U.S. 168, 183

(1984); see Cain v. Peters, 972 F.2d 748, 750 (7th Cir.1992) (representation by counsel and self-

representation are mutually exclusive entitlements in light of McKaskle ). Counsel has not adopted

Petitioner’s pro se filings. Therefore they will be stricken as an unauthorized pro se filings.

        IT IS, THEREFORE, ORDERED that:

        1. Petitioner’s pro se “Request for Permission to Supplemental Ground Two to § 2255

             Motion to Vacate Sentence Pursuant to Fed. R. Civ. P. Rule 15(c),” (Doc. No. 8), and

             Letter, (Doc. No. 9), that was docketed as a Motion to Lift Stay are STRICKEN.



        1
          This § 2255 case is stayed pursuant to United States v. Ali, 15-4433, (Doc. No. 7), which has itself been
stayed pursuant to United States v. Jordan, 17-4751.

                                                        1
Signed: October 21, 2019




    2
